WALLER, Chief Justice,
specially concurring.
¶ 25. I agree with the majority’s affir-mance of summary judgment in favor of Dr. Robert Smith and Baptist Memorial Hospital-DeSoto, Inc. I write separately, however, to emphasize the two-pronged test outlined in Rule 36(b) of the Mississippi Rules of Civil Procedure. In deciding to allow withdrawal or amendment of a deemed admission, the trial judge should consider whether withdrawal or amendment promotes the presentation of the underlying merits, and whether the opposing party has shown that the withdrawal or amendment would result in unfair prejudice to the party’s ability to maintain the case or defend against it. M.R.C.P 36(b). This Court has directed trial courts to carefully examine Rule 36(b) motions under this two-pronged test. DeBlanc v. Stancil, 814 So.2d 796, 802 (Miss.2002). This is the best practice, though not explicitly applied here.
DICKINSON, P.J., AND KING, J., JOIN THIS OPINION.